Citation Nr: 1429861	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-37 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right ankle sprain.  

4.  Entitlement to service connection for spondylosis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In his September 2009 VA Form 9, the Veteran requested a hearing before the Board at the local RO (Travel Board hearing).  However, in April 2014, the RO sent his Travel Board hearing notification letter to a prior address of record.  The Veteran subsequently failed to report for the Travel Board hearing that was scheduled in April 2014.  The Board notes that VA's Veterans Appeals Control and Locator System (VACOLS) lists the address included in the Veteran's VA Form 9 as his current address of record.  Moreover, the Veteran submitted a change of address form to his current address in October 2008, and it does not appear that he has submitted any additional address changes since that time.  Because the hearing notification letter was not sent to the Veteran's most current address of record, a remand is necessary so that he may receive proper notice according to due process.  38 C.F.R. §§ 19.9, 20.700(a), 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing in accordance with his request.  Properly notify the Veteran and his representative of the date and time of the hearing.  

2.  After the Travel Board hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder shall be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



